DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 21, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As set forth in the Advisory Action dated November 8, 2022, the prior art rejection under 35 U.S.C. 102(a)(1) has been removed as Applicant has provided persuasive arguments against the anticipation rejection.  As detailed below, the claims now stand rejected under 35 U.S.C. 103 as being obvious over the combination of Lam et al., in view of Romansky et al.  Because reference to Romansky et al., is newly cited, the Examiner will not argue the merits of its teachings here, but will instead rely on the rejection detailed below.
With respect to the rejection under 35 U.S.C. 101, Applicant has argued that the claims are directed to eligible subject matter because the claims as a whole amount to significantly more.  Applicant has argued that utilizing the combination of urinary metabolites to evaluate neuroblastoma is novel, and therefore cannot be considered well-known, routine, and conventional activity.  The Examiner does not find this argument to be persuasive as the prior art teaches a multitude of urinary markers that can be measured to evaluate neuroblastoma.  Additionally, the Examiner notes that the claims do not require a combination of urinary markers as section (i) of claim 1 only requires one urinary marker.  Therefore, based on the teachings of the prior art, and the arguments presented here, the Examiner contends that the claims are directed to ineligible subject matter, thus the rejection under 35 U.S.C. 101 is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) both a law of nature and an abstract idea in that the claims are directed to evaluation of a childhood cancer based on measurements of various urinary metabolites. This judicial exception is not integrated into a practical application because the claims do not recite any additional elements that utilizes the judicial exception in a manner that imposes a meaningful limit on the exception. Independent claim 1 recites a method of evaluating a childhood cancer comprising measuring a urinary metabolite in a urine sample from a subject, and evaluating a childhood cancer in the subject based on the measurement wherein the urinary metabolite is selected from a group of various urinary metabolites. Concentration of urinary metabolites results from the disease state of the subject; thus, concentration measurements of urinary metabolites is nothing more than a law of nature as the measured levels merely reflect the disease state of the subject. The step of evaluating childhood cancer based on urinary metabolites is an abstract idea in that the evaluation only requires mental analysis of the measured urinary metabolites. Therefore, based on these views, the examiner contends that the claims are directed to both a law of nature and an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are directed to measuring a metabolite in a biological sample. As set forth in the MPEP, determining a level of a biomarker in blood by any means has been recognized as routine and conventional activity, or as insignificant extra-solution activity (MPEP 2106.05(d)). The Examiner contends that measuring a biomarker in blood is akin to measuring a metabolite in a urine sample, thus the nature of the sample does not cure the deficiencies of the claims with respect to 35 U.S.C. 101. Additionally, claim 1 recites using a mass spectrometer, an NMR analyzer, a two dimensional electrophoresis apparatus, a chromatography apparatus, and a liquid chromatography mass spectrometer; however, the claimed machines are presented at a high level of generality such that they do not amount to significantly more than the judicial exception (MPEP 2106.05(b)). The claim does not define the machines in any way that makes them particular, nor does it recite any specific manner in which the machines are arranged or utilized to perform the method, thus the use of various general machines is not significantly more. Therefore, based on the limitations of the claims, and the rationale stated above, the Examiner contends that the claims are directed to both a law of nature, and an abstract idea without significantly more, thus the claims are directed to ineligible subject matter. For the sake of brevity, the Examiner has limited the discussion to independent claim 1, but notes that the rationale described above also holds true for claims 2, 4, 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al., (Annals of Clinical Biochemistry, 2017, Vol. 54(2) 264-272) in view of Romansky et al., (Cancer 42:2392-2398, 1978).
Regarding claim 1, Lam et al., teach a method of evaluating neuroblastoma (Introduction) comprising measuring urinary metabolites in samples taken from a subject (Patient Recruitment, page 265), and evaluating neuroblastoma based on comparison of urinary metabolites by determining a statistically significant ratio between the measured metabolites and reference values (classification of patients in relation to clinical findings page 265, Statistical analysis page 266) wherein the urinary metabolites include homovanillic acid and 3-methoxytyramine (Abstract, Patient recruitment page 265, Correlation of MTY with DA, HVA, and HMMA pages 266-267). Lam et al., teach utilizing HPLC to measure urinary metabolites (Abstract). Lam et al., also teach the subjects 15 years old or less, which reads on the limitation of measuring urinary metabolites in samples from children (Patient recruitment page 265, figure 2).  Lam et al., do not teach a combination of urinary metabolites that does not include two metabolites selected from the group of homovanillate, vanillylmandelate, and 3-methoxytyramine.
Romansky et al., teach a method of evaluating the prognosis of neuroblastoma wherein urinary catecholamines, including 3-methoxytyrosine and vanillactic acid are measured to evaluate prognosis in patients with neuroblastoma (Introduction page 2392, figure 1).  Romansky et al., teach that it is advantageous to measure 3-methoxytyrosine and vanillactic acid as a means of determining a poor prognosis in patients having neuroblastoma (Introduction page 2392).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lam et al., to measure urinary 3-methoxytyrosine and vanillactic acid in order to determine a poor prognosis in patients having neuroblastoma as taught by Romansky et al.
Regarding claim 2, Romansky et al., teach measuring two metabolites from group (i) of claim 1 (Introduction page 2392, figure 1).
Regarding claim 4, Lam et al., teach subject ranging from 0 to 15 years old (Patient recruitment page 265, figure 2).
For claim 5, Lam et al., teach detecting urinary metabolites in patients with untreated and advancing disease (Subgroup analysis and overall diagnostic performance of biomarkers page 268), which reads on monitoring neuroblastoma existing in a subject.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798